          Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


ROSANN CASTRO,

                         Plaintiff,

v.                                                               Case No. 20-2579-JWB


DOT’S PRETZELS, LLC and
PINNACLE STAFFING GROUP KS, LLC,

                         Defendants.

                                  MEMORANDUM AND ORDER

           This case comes before the court on Defendants’ motions to dismiss Plaintiff’s amended

complaint. (Docs. 25, 32.) The motions have been fully briefed and are ripe for decision. (Docs.

28, 29, 33, 34, 35.) Defendants’ motions are GRANTED IN PART and DENIED IN PART for

the reasons stated herein.

     I.       Facts

           This is an employment discrimination action brought by Plaintiff Rosann Castro against

Defendant Dot’s Pretzels, LLC (“DP”) and Defendant Pinnacle Staffing Group KS, LLC

(“Pinnacle”). The facts stated herein are taken from Plaintiff’s amended complaint. (Doc. 26.)

           At some point in 2019, Plaintiff, a 59-year old female, applied for employment with

Pinnacle in Johnson County, Kansas. Pinnacle supplies DP with workers on a temporary basis.

The temporary employee was to put in 300 hours at DP. At or before the completion of those 300

hours, DP would determine whether or not to extend an offer of direct employment to the

temporary employee.          When applying for employment with Pinnacle, Plaintiff requested

placement at DP, in part because her daughter Christina was an employee of DP. This information



                                                 1
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 2 of 18




was relayed to DP by Pinnacle and Plaintiff was hired without an interview by DP. Plaintiff’s first

day of employment with both Defendants was on December 23, 2019. On that date, she reported

for work at DP as a warehouse associate. According to Plaintiff’s allegations, she reported to DP

regarding her attendance and her work while Pinnacle coordinated her payment and other benefits.

(Id. ¶¶ 8-9.)

        When reporting to work at DP, Plaintiff noticed that almost all of the employees were

young. Plaintiff was only one of two warehouse associates over the age of 40. Plaintiff informed

both Defendants that she had postcholecystectomy syndrome (“PCS”) due to a previous

gallbladder removal. Due to Plaintiff’s PCS, she needs to use the restroom immediately in certain

circumstances. After informing Defendants about her condition, she was told that she would be

able to use the restroom as needed as an accommodation for her medical condition. (Id. ¶ 33.)

        During her employment at DP, Plaintiff was supervised by Jonathon. Jonathon was critical

of Plaintiff’s work, regularly telling her to “pick up the pace.” (Id. ¶ 41.) Although Plaintiff’s

work output matched her younger co-workers, Jonathon did not criticize their performance. At

one point, Jonathon assigned Plaintiff to perform the task of boxing by herself even though this

task was typically a three person job. When another employee attempted to assist Plaintiff with

this task because he did not believe the assignment was “fair,” the employee was yelled at and

instructed not to help Plaintiff. (Id. ¶ 58.) Jonathon continued giving Plaintiff less favorable job

assignments. When Plaintiff questioned why she was being given an assignment to clean the

restroom so frequently, Jonathon told Plaintiff that it was “something more your pace.” (Id. ¶ 67.)

On one occasion, Caitlyn (l/n/u) stated that she “would never want an old person working with me

- they slow everything down.” (Id. ¶ 62).




                                                 2
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 3 of 18




       On February 23, 2020, a coworker asked Plaintiff to explain the task of cleaning the

restrooms as the coworker was assigned this task. Upon seeing this interaction, Jonathon snapped

at the coworker and said “Don’t ever talk to Rose, she is easily distracted.” (Id. ¶ 73.) Later that

day, Plaintiff sent a text message to DP’s plant manager, Kent Schmidtberger, requesting a meeting

to discuss her work environment. In response, Schmidtberger told Plaintiff that she needed to talk

to Jonathon first. Plaintiff explained that her problems were with Jonathon. Schmidtberger then

set a meeting for February 28. The meeting was never held.

       During the week of March 2, Plaintiff realized that she had accumulated the 300 hours

required to receive a job offer from DP. Plaintiff attempted to discuss this with Schmidtberger

who informed Plaintiff that Pinnacle would notify Plaintiff once she had accumulated the 300

hours. Plaintiff then contacted Pinnacle and was told that it was DP’s obligation to notify Pinnacle

upon an employee reaching 300 hours. (Id. ¶ 90.) Pinnacle also told Plaintiff that she may just

transition over to a permanent employee without receiving an offer.

       The next week Plaintiff was working with Caitlyn at DP when she needed to use the

restroom. Plaintiff told Caitlyn about her need to take a break. Caitlyn informed Plaintiff that she

could not take a break as it was not a scheduled break time. Plaintiff told Caitlyn about her medical

condition and that she was allowed to use the restroom when she needed to, even outside of a

regular break. In response, Caitlyn told Plaintiff that it sounded like Plaintiff was “sick” and that

she had to clock out and go home sick. (Id. ¶¶ 102-05.)

       On March 15, Plaintiff was assigned a cleaning task involving hot water and chemicals.

Plaintiff received instruction on this task from another co-worker. Plaintiff was told that she only

needed to wear gloves if she “didn’t like hot water.” (Id. ¶ 109.) The co-worker who was training

Plaintiff did not tell her that the cleaning chemical she was going to use was corrosive to the skin



                                                 3
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 4 of 18




or dangerous. Because Plaintiff was not sensitive to hot water, she did not wear gloves. After

finishing the task, Plaintiff’s hand was red and slightly swollen. Later, Plaintiff showed Jonathon

her hand and reiterated the instructions she had received from the trainer. Plaintiff told Jonathon

that she would continue working. The next morning, Plaintiff’s hand was extremely swollen.

Plaintiff went to the emergency room and was told that she needed to notify her employer because

it was a work injury. Plaintiff notified Pinnacle about the injury. Plaintiff was then placed on

work restrictions for the week. On March 17, Plaintiff’s daughter Christina told Plaintiff that DP

removed Plaintiff from the following week’s schedule as well. Christina also told Plaintiff that

Casey, the day supervisor, stated that Plaintiff had been discharged due to attendance and “Covid.”

(Id. ¶ 129.) Plaintiff did not receive notification of her discharge from DP or Pinnacle. Plaintiff

called Schmidtberger who informed Plaintiff that she was discharged because she worked over

300 hours and had “too many absences.” (Id. ¶ 132.) Plaintiff told him that she only had three

absences, which was the number of absences allowed, and that her last absence was because

Caitlyn sent her home even though she was able to finish her shift. In response, Schmidtberger

stated “Well, that last one didn’t even matter because we decided to let you go two weeks ago.”

(Id. ¶ 136.)

        Plaintiff then applied for new assignments through Pinnacle. Pinnacle told Plaintiff that

jobs were limited due to COVID-19. On June 17, 2020, Plaintiff filed a discrimination charge

with the Equal Employment Opportunity Commission (“EEOC”) and the Kansas Human Rights

Commission (“KHRC”) alleging that DP engaged in discriminatory conduct. (Id. ¶ 141.) Plaintiff

then continued to contact Pinnacle regarding positions. Plaintiff was told by Pinnacle that it did

not believe it would have any jobs for Plaintiff in the future. Pinnacle, however, continued to have

many assignments available for other workers. On July 23, 2020, Plaintiff filed a charge of



                                                 4
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 5 of 18




discrimination with the EEOC and KHRC alleging that Pinnacle engaged in discriminatory

conduct. Plaintiff received her right to sue letters on September 2, 2020. Plaintiff filed this action

on November 16, 2020. (Doc. 1.)

          In her amended complaint, Plaintiff has alleged four causes of action: retaliation in

violation of public policy against Pinnacle (count I); age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623, against Defendants (count II);

discrimination in violation of the Americans with Disabilities Act (“ADA”) against Defendants

(count III); and retaliation in violation of the ADA against Defendants (count IV). (Doc. 26.)

          Defendants have both moved to dismiss Plaintiff’s claims. (Docs. 25, 32.)

   II.         Standard

          In order to withstand a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

complaint must contain enough allegations of fact to state a claim to relief that is plausible on its

face. Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974 (2007)). All well-pleaded facts and the reasonable

inferences derived from those facts are viewed in the light most favorable to Plaintiff. Archuleta

v. Wagner, 523 F.3d 1278, 1283 (10th Cir. 2008). Conclusory allegations, however, have no

bearing upon the court’s consideration. Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

Cir. 2007).

   III.        Analysis

          A.      Retaliatory Discharge against Pinnacle

          In her first claim, Plaintiff alleges that Pinnacle retaliated against her by failing to place

her in a position because Plaintiff exercised her rights under the Kansas Worker’s Compensation




                                                    5
       Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 6 of 18




Act. Pinnacle argues that this claim is subject to dismissal because she has not plausibly stated a

claim.

         Generally, employment is at-will in Kansas and employers may terminate an employee for

any reason. Hill v. State, 310 Kan. 490, 500, 448 P.3d 457 (2019). There are exceptions, however,

including a prohibition on retaliation for filing a worker’s compensation claim. Id. at 501. To

establish a claim of retaliation, Plaintiff must establish that (1) she “filed a claim for workers'

compensation benefits or sustained an injury for which he might assert a future claim for such

benefits;” (2) Pinnacle had knowledge of the claim or injury; (3) Pinnacle discharged or demoted

Plaintiff; and (4) a “causal connection exists between the protected activity or injury and the

discharge or demotion.” Velazquez v. Tyson Fresh Meats, Inc., No. 06-2300-JWL, 2007 WL

2994068, at *10 (D. Kan. Oct. 12, 2007); Brigham v. Dillon Cos., Inc., 262 Kan. 12 (1997)

(extending workers' compensation public policy exception to include retaliatory demotion).

Although this claim is subject to a McDonnell-Douglas burden shifting analysis, that analysis is

not done at the dismissal stage. See Morman v. Campbell Cty. Mem'l Hosp., 632 F. App'x 927,

933 (10th Cir. 2015) (“the standards for employment discrimination set forth in McDonnell

Douglas simply do not ‘apply to the pleading standard that plaintiffs must satisfy in order to

survive a motion to dismiss.’”) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002)).

         Here, Pinnacle argues that Plaintiff has not alleged that it discharged or terminated Plaintiff

but that Pinnacle could not find Plaintiff a position due to COVID-19. (Doc. 33 at 5-6.) Although

not clear, it appears that Pinnacle is arguing that Plaintiff has failed to plausibly allege facts

supporting an inference of retaliation.1 The court disagrees. The allegations in Plaintiff’s amended


1
  To the extent Pinnacle is saying that Plaintiff has not alleged an adverse employment action, this argument lacks
merit. Plaintiff has alleged that she was employed by Pinnacle, placed at DP, and when her placement at DP ended,
Pinnacle did not place her in a new job. Therefore, this is sufficient to support an adverse action as these allegations
support an inference that her employment ended at Pinnacle.

                                                           6
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 7 of 18




complaint plausibly set forth a claim of retaliation in violation of public policy. Plaintiff was

injured while employed by Pinnacle and DP. See Lounds v. Spherion Staffing LLC, No. 11-1144-

CM-KGS, 2011 WL 6013472, at *2 (D. Kan. Dec. 2, 2011) (discussing sufficiency of allegations

to establish joint employer relationship). Plaintiff notified Pinnacle of the injury. Plaintiff was

placed on leave and terminated by DP. After that termination, Plaintiff continued to seek other

assignments with Pinnacle but Pinnacle did not place Plaintiff in any other position. Although

Pinnacle cited to COVID-19 as the reason, Plaintiff alleges that other assignments were available

for employees. Plaintiff further alleges that Pinnacle failed to place her in a position because she

exercised her rights under the Worker’s Compensation Act. (Doc. 26 ¶ 152.) Due to the temporal

proximity between the protected activity and Pinnacle’s refusal to place Plaintiff at a different job

site, Plaintiff has sufficiently alleged causation at the pleading stage. See Meiners v. Univ. of

Kansas, 359 F.3d 1222, 1231 (10th Cir. 2004). The court finds that Plaintiff has plausibly stated

a claim of retaliatory discharge.

       B.      ADEA Discrimination Claim

       Plaintiff has alleged a claim of age discrimination including hostile work environment

against both Defendants. To state a claim of age discrimination, Plaintiff must show: 1) she is a

member of the class protected by the ADEA; 2) she suffered an adverse employment action; 3) the

challenged action occurred under circumstances giving rise to an inference of discrimination.

Bennett v. Windstream Commc'ns, Inc., 792 F.3d 1261, 1266 (10th Cir. 2015) (citing E.E.O.C. v.

PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007)). Furthermore, under the ADEA, age must be

the “but-for” cause of the adverse treatment at issue. See Babb v. Wilkie, 140 S. Ct. 1168, 1174

(2020) (“What follows instead is that, under [29 U.S.C. § 633a, which governs federal

employment], age must be the but-for cause of differential treatment, not that age must be a but-



                                                 7
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 8 of 18




for cause of the ultimate decision.”) (emphasis in original). Age discrimination can also form the

basis of a hostile work environment claim if “(1) the employee was discriminated against because

of her age; and (2) the discrimination created a workplace so permeated with severe or pervasive

intimidation, ridicule, and insult, that it altered the employment conditions and created an abusive

working environment.” Howell v. New Mexico Dep't of Aging & Long Term Servs., 398 F. App'x

355, 359 (10th Cir. 2010) (citing MacKenzie v. City & Cnty. Of Denver, 414 F.3d 1266, 1280 (10th

Cir. 2005)).

       Claim against DP. In support of its motion to dismiss, DP essentially argues that Plaintiff

has not alleged sufficient facts to support that the challenged action occurred under circumstances

giving rise to an inference of discrimination. Reviewing the amended complaint, Plaintiff has

alleged that the adverse actions taken against her included assigning her undesirable tasks with

more frequency than younger coworkers, assigning Plaintiff tasks to work alone when those tasks

required multiple employees, refusing to hire Plaintiff permanently, discharging Plaintiff, and

subjecting her to a hostile work environment.

       In its initial memorandum, DP argues that Plaintiff’s claim is subject to dismissal because

Plaintiff has not alleged any facts regarding the names, ages, job duties, or qualifications regarding

the younger workers that were treated more favorably. DP, however, fails to cite any Tenth Circuit

authority that requires this factual detail at the pleading stage. Plaintiff’s allegations state that

there was only one other co-worker as a warehouse associate over the age of 40 and that nearly all

of the employers were under 40. Plaintiff further alleged that she was criticized about her work

by her supervisor even though her pace matched that of the younger workers. Plaintiff was

assigned undesirable tasks frequently because it was more her “pace.” Plaintiff was also given




                                                  8
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 9 of 18




difficult tasks that were usually done by more than one employee. At this stage, this is sufficient

to state a claim of age discrimination.

       DP also argues that the court should not infer age discrimination because her hiring and

firing was in a short time span. In support, DP cites to Ade v. Conklin Cars Salina, LLC, 800 F.

App’x. 646, 651 (10th Cir. 2020). In that case, the Tenth Circuit held that “[w]here an employee

was hired and discharged by the same person within a relatively short time span, ‘there is a strong

inference that the employer’s stated reason for acting against the employee is not pretextual.’” Id.

First, the court notes that the court of appeals found this fact significant when determining pretext

in the context of summary judgment and not in deciding whether the plaintiff stated a plausible

claim. Moreover, Plaintiff alleges that she was hired by Pinnacle and never interviewed by any

individual at DP. Therefore, Ade is not applicable here.

       DP raises additional arguments in its reply brief regarding the sufficiency of Plaintiff’s

allegations. The court does not consider arguments raised for the first time in a reply brief. Lynch

v. Barrett, 703 F.3d 1153, 1160 n.2 (10th Cir. 2013). The court finds that Plaintiff has sufficiently

stated a claim of age discrimination under the ADEA against DP. Although DP moved to dismiss

Plaintiff’s ADEA claim which includes a claim of hostile work environment, DP does not

specifically address the hostile work environment component. Here, the court has determined

Plaintiff has plausibly alleged age discrimination against DP. Therefore, the court declines to

consider the sufficiency of the hostile work environment claim as DP has not raised this argument.

       Claim against Pinnacle. Plaintiff alleges age discrimination against Pinnacle as well.

According to Plaintiff’s allegations, Pinnacle took adverse action against her when it refused to

place Plaintiff in other employment. Pinnacle argues that there are no allegations which support a

finding that this action was because of Plaintiff’s age. In response, Plaintiff argues that she has



                                                 9
     Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 10 of 18




alleged sufficient facts, including that she was younger than other employees at DP’s facility, DP

terminated her, and then Pinnacle failed to give her another assignment even though it gave

assignments to other employees. (Doc. 34 at 13.) The only allegations directly related to Pinnacle,

however, are that Plaintiff was over the age of 40 and Pinnacle failed to place her in a position

after her discharge from employment. Although Plaintiff alleges that other employees got

assignments, Plaintiff makes no effort to allege any facts regarding these other employees or the

positions that she applied for. Therefore, the mere fact that other employees got assignments does

not give rise to an inference of age discrimination.

       Plaintiff also cites to her factual allegations pertaining to her treatment while working at

DP. (Id.) Plaintiff has further alleged that Pinnacle had actual knowledge of the discriminatory

conduct and failed to “take prompt remedial action to correct and prevent such behavior.” (Doc.

26 ¶ 163.) Plaintiff has also alleged that she was employed by both Pinnacle and DP and that both

Defendants had control over certain terms and conditions of the employment. (Id. ¶¶ 8-9.) These

allegations could support a finding that Pinnacle and DP are joint employers and Defendants do

not dispute these allegations in their motions. See Knitter v. Corvias Mil. Living, LLC, 758 F.3d

1214, 1226 (10th Cir. 2014) (discussing that “two entities are joint employers if the share or co-

determine those matters governing the essential terms and conditions of employment.”) While

there is no vicarious liability for joint employers, there are circumstances under which a joint

employer may be liable for discriminatory conduct by the co-employer. See Byorick v. CAS, Inc.,

114 F. Supp. 3d 1123, 1126–27 (D. Colo. 2015) (discussing that there is no vicarious liability for

joint employers) (citing Whitaker v. Milwaukee Cnty., 772 F.3d 802, 812 (7th Cir. 2014) (“Here,

nothing in the record suggests that the County participated in the alleged discriminatory conduct

or failed to take corrective measures within its control.”); Torres–Negron v. Merck & Co., Inc.,



                                                 10
     Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 11 of 18




488 F.3d 34, 40 n. 6 (1st Cir. 2007) (“[J]oint-employer liability does not by itself implicate

vicarious liability....Thus, a finding that two companies are an employee's ‘joint employers’ only

affects each employer's liability to the employee for their own actions, not for each other's

actions.”).

        The EEOC has issued guidance in the application of discrimination laws to temporary

workers placed by staffing agencies. “The guidance makes clear that a staffing firm must hire and

make job assignments in a non-discriminatory manner. It also makes clear that the client must

treat the staffing firm worker assigned to it in a non-discriminatory manner, and that the staffing

firm must take immediate and appropriate corrective action if it learns that the client has

discriminated against one of the staffing firm workers.” EEOC, No. 915.002, Enforcement

Guidance: Application of EEO Laws to Contingent Workers Placed by Temporary Employment

Agencies and Other Staffing Firms, 1997 WL 33159161, at *1. The following is instructive here:

        If a client discriminates against a worker assigned [to it] by a staffing firm, who is
        liable?

        The [staffing] firm is liable if it participates in the client's discrimination. For
        example, if the firm honors its client's request to remove a worker from a job
        assignment for a discriminatory reason and replace him or her with an individual
        outside the worker's protected class, the firm is liable for the discriminatory
        discharge. The firm also is liable if it knew or should have known about the client's
        discrimination and failed to undertake prompt corrective measures within its
        control.

Id. at *10, 11.

        Here, while Plaintiff has alleged that Pinnacle had actual knowledge of this discriminatory

conduct and failed to take action, Plaintiff’s amended complaint lacks any facts that would support

such a finding. Plaintiff has not alleged that she told anyone at Pinnacle about the workplace

hostility that she attributes to her age or her differential treatment while employed at DP.

Plaintiff’s threadbare recitals of the requirements for liability, which are only supported by

                                                 11
     Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 12 of 18




conclusory statements, are not sufficient to state a claim. Bixler v. Foster, 596 F.3d 751, 756 (10th

Cir. 2010)(quoting Ashcroft v. Iqbal, 556 U.S. 662, 663, (2009)).

        Although Pinnacle does not expressly address the hostile work component of Plaintiff’s

age discrimination claim, Pinnacle does move for dismissal of the entire claim based on the failure

to plausibly allege age discrimination. (Doc. 33 at 7-10.) As stated herein, age discrimination can

form the basis of a hostile work environment claim. However, a plaintiff must show that she was

discriminated against on the basis of age. See Howell, 398 F. App’x at 359. The court has

determined that Plaintiff has not plausibly alleged any facts that would support a finding that

Pinnacle engaged in discriminatory conduct on the basis of Plaintiff’s age.

        Therefore, Pinnacle’s motion to dismiss Plaintiff’s claim of age discrimination is granted.

        C.      ADA Discrimination Claim

        Plaintiff has also brought a claim of disability discrimination against both Defendants.

Plaintiff alleges she is disabled, that both Defendants took adverse actions against her, and that the

motivating factor for those actions was Plaintiff’s disability. Both Defendants move for dismissal

on the basis that she has failed to state a claim.

        Claim against DP. DP moves for dismissal on the basis that Plaintiff has failed to plausibly

allege that she is disabled. To state a claim under the ADA2, Plaintiff must prove the following:

1) she is disabled; (2) she is qualified, with or without reasonable accommodation, to perform the

essential functions of her job; and (3) she was discriminated against because of her disability.

Adair v. City of Muskogee, 823 F.3d 1297, 1304 (10th Cir. 2016). Under the ADA, disability

“means, with respect to an individual—(A) a physical or mental impairment that substantially

limits one or more major life activities of such individual; (B) a record of such an impairment; or


2
  The ADA was amended by the ADA Amendments Act of 2008 (“ADAAA”), Pub. L. No. 110-325, 122 Stat. 3553
(codified at 42 U.S.C. § 12101 et seq.).

                                                     12
     Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 13 of 18




(C) being regarded as having such an impairment....” 42 U.S.C. § 12102(1). Plaintiff has alleged

both that she has a physical impairment and that she was regarded as having an impairment. (Doc.

26 ¶¶ 173-74.)

       With respect to her impairment, DP argues that she has not sufficiently alleged that she is

disabled because her alleged impairment, PCS, which causes the need to use the bathroom

urgently, does not substantially limit a major life activity. In her amended complaint, Plaintiff has

alleged that her physical impairment limits Plaintiff “from life activities, including the ability to

maintain employment and the ability to work for extended periods of time without a short restroom

break.” (Doc. 26 ¶ 173.) In DP’s motion to dismiss, DP argues that Plaintiff has not sufficiently

alleged that her impairment substantially limits a major life activity in that Plaintiff has not shown

that there is a significant restriction in the ability to perform a class of jobs as compared to the

general public. In response, Plaintiff appears to abandon her allegation that her impairment

significantly impacts the major life activity of working as she does not address how her allegations

would support such an inference. Rather, Plaintiff asserts that her allegations support an inference

that her physical impairment substantially limits the major life activity of the operation of her

bowel and bladder. (Doc. 28 at 12-13.) The ADA provides that “a major life activity also includes

the operation of a major bodily function, including...functions of the ...bowel [and] bladder.” 42

U.S.C. § 12102(2)(B).

       DP argues that the court should not consider this argument because Plaintiff’s amended

complaint does not identify bowel and/or bladder functions as major life activities. (Doc. 29 at 8.)

The Tenth Circuit, however, has instructed that a plaintiff is “not required to provide a precise

description of the major life activity allegedly affected by her disability” at the pleading stage.




                                                 13
     Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 14 of 18




Allen v. SouthCrest Hosp., 455 F. App'x 827, 832, n. 5 (10th Cir. 2011). Therefore, the court will

consider whether the allegations support such an inference.

        DP argues that Plaintiff has failed to allege any facts to support a finding that her PCS

impacts her in a way “that causes her to be any different than a member of the general public in

regards to their need to use the restroom.” (Docs. 25 at 11; 29 at 8.) In determining whether

Plaintiff’s impairment substantially limits a major life activity, the court is to consider the

following factors: “1) the nature and severity of the impairment; 2) the duration or expected

duration of the impairment; and 3) the permanent or long term impact or the expected permanent

or long term impact of or resulting from the impairment.” Carter v. Pathfinder Energy Servs.,

Inc., 662 F.3d 1134, 1145 (10th Cir. 2011) (quoting Doebele v. Sprint/United Mgmt. Co., 342 F.3d

1117, 1130 (10th Cir. 2003)).

        Here, the only allegation pertaining to her impairment is that her PCS results in her

“needing to use the restroom immediately upon the onset of the urge to relieve herself.” (Doc. 26

¶ 31.) As pointed out by DP, these allegations do not support a finding that Plaintiff needs to use

the restroom more frequently than the general public. While an impairment affecting the bowel or

bladder functions could constitute a disability, Plaintiff’s allegations here are not sufficient.

Plaintiff points to Zako v. Encompass Digital Media, Inc., No. 3:19-cv-844, 2020 WL 3542323

(D. Conn. June 30, 2020), in support of her argument. (Doc. 28 at 13.) In Zako, the court found

that the plaintiff’s allegations were sufficient to plausibly allege a disability. Notably, the plaintiff

alleged that his condition “required frequent urination” and, if unable to frequently urinate, he

starts bleeding from his lower urinary tract. Zako, 2020 WL 3542323, at *8. The plaintiff in Zako

further alleged that when he was required to hold in his need to urinate, he was in physical pain.

Id. The court found that these allegations were sufficient. In doing so, the court distinguished the



                                                   14
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 15 of 18




case of Fasan v. McRoberts Protective Agency Inc., No. 13-CV-4658 RRM LB, 2015 WL

1285909, at *4 (E.D.N.Y. Mar. 20, 2015), in which the plaintiff “d[id] not allege that his diabetes

and his frequent urination condition constitute[d]” a limitation of a major life activity as compared

to most people in the general population. Zako, 2020 WL 3542323, at *8.

        Here, Plaintiff fails to identify how her allegations support a finding that her impairment

substantially limits a major life activity. Therefore, Plaintiff’s ADA discrimination claim based

on her having a physical impairment fails to plausibly state a claim.

        Alternatively, however, Plaintiff has also brought a discrimination claim based on a

perceived impairment. (Doc. 26 at ¶174.) To allege that her “employer regarded [her] as having

an impairment,” a plaintiff must assert that “(1) [s]he has an actual or perceived impairment, (2)

that impairment is neither transitory nor minor, and (3) the employer was aware of and therefore

perceived the impairment at the time of the alleged discriminatory action.” Adair, 823 F.3d at

1300, 1306. A plaintiff alleging a claim of a perceived disability “no longer needs to plead and

prove that the actual or perceived impairment substantially limited one or more major life

activities.” Id. at 1306 (citations and internal quotation marks omitted).

        In DP’s initial memorandum in support of its motion to dismiss, DP does not address the

“regarded as” claim. DP, however, does raise this issue in its reply brief. (Doc. 29 at 10-11.) As

set forth above, the court does not address arguments raised for the first time in a reply brief.

Therefore, the court declines to address the sufficiency of this claim as DP did not adequately raise

this issue in its initial brief.

        Therefore, DP’s motion to dismiss Plaintiff’s claim of disability discrimination based on a

perceived disability is denied. Plaintiff’s claim of discrimination based on an actual disability is

dismissed.



                                                 15
     Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 16 of 18




        Claim against Pinnacle. Pinnacle raises the same arguments raised by DP with respect to

Plaintiff’s claim of disability discrimination based on an actual disability. For the same reasons

set forth above, Pinnacle’s motion is granted as to this claim.

        With respect to Plaintiff’s claim of disability discrimination based on a perceived disability,

Pinnacle also failed to address this claim in its initial memorandum. Therefore, the court declines

to consider any argument raised for the first time in Pinnacle’s reply brief.

        D.      ADA Retaliation Claim

        Finally, Plaintiff also brings a claim of retaliation in violation of the ADA against both

Defendants. To establish a prima facie case for retaliation under the ADA, Plaintiff must show:

(1) she engaged in a protected activity; (2) a reasonable employee would have found Defendants’

conduct materially adverse; and (3) a causal connection exists between the protected activity and

the materially adverse action. Blakely v. Cessna Aircraft Co., 256 F. Supp. 3d 1169, 1174 (D.

Kan. 2017). Here, Plaintiff alleges that the protected activity was requesting and utilizing

reasonable accommodations. (Doc. 26 ¶ 185.) Therefore, in addition to showing she engaged in

protected activity, Plaintiff must also show that she had a “reasonable, good faith belief that [s]he

was entitled to an accommodation.” Foster v. Mountain Coal Co., LLC, 830 F.3d 1178, 1187

(10th Cir. 2016). Requests for accommodation can constitute protected activity; however, such

requests must be “sufficiently direct and specific, giving notice that [the employee] needs a special

accommodation.” Id. at 1188 (quoting Calero–Cerezo v. U.S. Dep't of Justice, 355 F.3d 6, 23 (1st

Cir. 2004) (brackets in original). Plaintiff “must make clear that [she] wants assistance for [] her

disability.” Id. (citation omitted).

        Claim against DP. DP moves for dismissal of the retaliation claim on the basis that Plaintiff

has not sufficiently alleged that she had a good faith belief that she was disabled. In support, DP



                                                  16
      Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 17 of 18




makes the same arguments it made with respect to Plaintiff’s disability discrimination claim.

Essentially, DP argues that Plaintiff’s need to use the restroom urgently is not sufficient to establish

that she is disabled. Here, however, Plaintiff need only have a good faith belief that she is disabled

and entitled to an accommodation. This is not the same standard.

        In support of its motion, DP cites to Isley v. Aker Philadelphia Shipyard, Inc., 191 F. Supp.

3d 466 (E.D. Pa. 2016) and Tyson v. Access Servs., 158 F. Supp. 3d 309, 316 (E.D. Pa. 2016).

Those cases are not persuasive here. In Isley, the court was considering a motion for summary

judgment. 191 F. Supp. 3d at 468. Therefore, the court was not evaluating the sufficiency of a

complaint.3 In Tyson, the court held that Plaintiff’s allegations of protected activity were not

sufficient to state a claim because a plaintiff “cannot reasonably believe her disagreements with

her employer over the level of care being provided to some patients, and the expenditures of

resources therefore, constitute a violation of the ADA.” 158 F. Supp. 3d at 316. Here, by

requesting accommodation and being denied the same, Plaintiff has plausibly alleged that she

engaged in activity protected by the ADA. See Foster, 830 F.3d at 1188. Moreover, although the

court previously determined that her allegations were not sufficient to plausibly allege that she

suffered from an actual disability, a retaliation claim does not require an actual disability. Id. at

1186. It only requires a good faith belief that she should be provided an accommodation under the

ADA. This is met here. Plaintiff has alleged that she explained her medical condition to

Defendants and that she was then told “she would always be able to use the restroom as needed as

an accommodation for the medical condition.”               (Doc. 26 ¶ 33.)        According to Plaintiff’s

allegations, Defendants did not question the need for an accommodation. The court finds that

Plaintiff’s allegations are sufficient to show that she had a good faith belief that she was entitled


3
  Notably, DP urges the court to disregard Plaintiff’s authority that is based on decisions rendered on summary
judgment. (Doc. 29 at 2, n. 1.)

                                                      17
         Case 2:20-cv-02579-JWB-JPO Document 36 Filed 08/19/21 Page 18 of 18




to an accommodation under the ADA and that DP’s conduct violated the ADA by refusing her

accommodation and then terminating her based on her absences.

             Therefore, DP’s motion to dismiss Plaintiff’s ADA retaliation claim is denied.

             Claim against Pinnacle. Plaintiff has also alleged an ADA retaliation claim against

Pinnacle. Pinnacle argues that this claim is subject to dismissal for the same reason asserted by

DP and because Plaintiff has not plausibly alleged that Pinnacle’s reason for not providing Plaintiff

another position was false or pretext for retaliation. (Doc. 33 at 14-15.) Pinnacle’s argument

regarding Plaintiff’s good faith belief that she suffers from a disability is not persuasive for the

reasons discussed above.4 With respect to the argument regarding Pinnacle’s stated reason for

denying Plaintiff a different position, Pinnacle has not shown that Plaintiff must establish that this

reason is false or pretext at this stage of the proceeding. Rather, Plaintiff need only plausibly state

a claim of discrimination at this stage. See Morman, 632 F. App'x at 933.

             Pinnacle’s motion to dismiss this claim is therefore denied.

       IV.      Conclusion

             Defendants’ motions to dismiss (Docs. 25, 32) are GRANTED IN PART and DENIED IN

PART.          Defendants’ motions are GRANTED with respect to Plaintiff’s claim of ADA

discrimination based on an actual disability. Pinnacle’s motion is GRANTED with respect to

Plaintiff’s claim of ADEA discrimination. Defendants’ motions are DENIED with respect to all

remaining claims.

IT IS SO ORDERED. Dated this 19th day of August, 2021.

                                                                  __s/ John W. Broomes__________
                                                                  JOHN W. BROOMES
                                                                  UNITED STATES DISTRICT JUDGE



4
    Pinnacle’s argument in support of its position relies on the same authority as cited by DP. (See Doc. 33 at 15.)

                                                            18
